Citation Nr: 0703968	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  03-00 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
intervertebral disc syndrome to include degenerate disc 
disease of L5-S1, on appeal from an initial grant of service 
connection.

2.  Entitlement to a compensable evaluation for excision 
scars of multiple neurofibromas of the chest, back, and right 
temple, on appeal from an initial grant of service 
connection.

3.  Entitlement to service connection for a bilateral eye 
disability manifested by photophobia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active military duty from February 1980 
to February 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  In that decision, service connection was 
granted for disabilities involving scars and the back.  The 
veteran has appealed the disability evaluation assigned for 
both conditions.  The veteran also has appealed the RO's 
denial of service connection for a bilateral eye disability.  

The veteran proffered testimony before the undersigned 
Veterans Law Judge via a videoconference hearing in April 
2003.  A transcript of that hearing was produced and has been 
included in the claims folder for review.  Following that 
hearing, the Board concluded that the claim should be 
remanded and it was in December 2003.  The claim has since 
been returned to the Board for review.

The Board notes that the veteran's claim has been handled by 
two different ROs - Cleveland and Phoenix.  Although the 
veteran spends his winters in Arizona, he has requested that 
the Cleveland RO continue to process his case as his 
permanent home of record has remained in Ohio.  

The issues involving the back and the eyes are addressed in 
the REMAND portion of the decision below and they are again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The veteran will be notified by the VA if 
further action is required on the part of the veteran.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The veteran's residual scars of the chest, back, and 
right temple are well-healed, nontender, and cause no 
limitation of function of the body part affected.


CONCLUSION OF LAW

The criteria for a compensable evaluation for scars of the 
back, chest, and right temple have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Codes 
7800, 7803, 7804, 7805 (2001 and 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has asked that the scars that he has on his right 
temple, chest, and back, that are the result of neurofibromas 
excisions, be rated higher that the ratings currently 
assigned.  The Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of letters sent to 
the veteran in May 2002 and in January 2004.  It is noted 
that these letters were issued after the initial AOJ 
decision.  These letters informed the appellant of what 
evidence was required to substantiate the claim, and of his, 
and VA's, respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.

Even if it is argued that the first VCAA letter was 
deficient, a second VCAA letter was sent to the appellant by 
the Appeals Management Center (AMC) in January 2004.  In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to the appellant being more informed of the VCAA and its 
requirements.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the second notice was provided to the appellant 
after the initial adjudication, the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. 
§ 3.159(b) (2006) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA (the 
Board, the RO, and the AMC) have essentially cured the error 
in the timing of notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records, including requesting any treatment records from the 
various facilities the veteran has been treated, and those 
other records that the VA was made aware thereof.  As such, 
the VA obtained those records and they have been included in 
the claims folder, available for review.  Given the 
foregoing, the Board finds that the RO has substantially 
complied with the duty to procure the necessary medical and 
personnel records. 

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that over the course 
of this appeal, the veteran has undergone examinations of his 
scars.  These exams have been performed in order to obtain 
detailed information with respect to the veteran's scars.  
The results of all of these examinations have been included 
in the claims folder for review.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant and his various representatives have 
proffered documents and statements in support of the 
appellant's claim.  It seems clear that the VA has given the 
appellant every opportunity to express his opinions with 
respect to the issue now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions. 

Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure the necessary 
medical and personnel records and the Board's development 
instructions in the Board's December 2003 remand.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where the 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

Here the veteran was provided with notice in accordance with 
Dingess.  That is, in Dingess-style letter was sent to the 
veteran in March 2006.  As the veteran has been given notice 
in accordance with Dingess, it is the opinion of the Board 
that it may proceed with respect to the issue being discussed 
in the decision portion of this action.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing increased evaluation claims.  He has 
been advised of the evidence considered in connection with 
his appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2006) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2006) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2006) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2006).  With respect to the issue before the 
Board, the appeal does stem from the veteran's disagreement 
with an evaluation assigned in connection with the original 
grant of service connection, and the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).

The veteran's scars have been rated pursuant to the rating 
criteria found at Diagnostic Code 7805.  38 C.F.R. Part 4 
(2001) and (2006).  During the pendency of the veteran's 
appeal, VA's Schedule for Rating Disabilities was amended.  
By regulatory amendment, effective July 31, 2002, changes 
were made to the schedular criteria for evaluating skin 
disabilities, as set forth in 38 C.F.R. §§ 4.118 (2001).  See 
67 Fed. Reg. 49596- 49599 (2002).  When a law or regulation 
changes after a claim has been filed but before the 
administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 2003) ("[S]tatutes 
or regulations liberalizing the criteria for entitlement to 
compensation . . . may be applied to pending claims because 
their effect would be limited to matters of prospective 
benefits."); see also Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991), overruled in part by Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).

Under the regulations in effect prior to July 31, 2002, 
disfiguring scars of the head, face or neck warrant a 
noncompensable evaluation if the disfigurement is slight or a 
10 percent evaluation if the disfigurement is moderate.  38 
C.F.R. § 4.118, Diagnostic Code 7800 (2001).  Superficial 
scars warrant a 10 percent evaluation if they are poorly 
nourished and subject to repeated ulceration or if they are 
tender and painful on objective demonstration.  Scars may 
also be rated based on limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
and 7805 (2001).

The revised Diagnostic Code 7800 provides that disfigurement 
of the head, face, or neck, where shown by one characteristic 
of disfigurement warrants a 10 percent rating.  Note (1) 
provides that the eight characteristics of disfigurement are:  
scar five or more inches (13 or more cm.) in length; scar at 
least one-quarter inch (0.6 cm.) wide at widest part; surface 
contour of scar elevated or depressed on palpation; scar 
adherent to underlying tissue; skin hypo-or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding six square inches 
(39 sq. cm.); skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).  Note (2) states:  
Rate tissue loss of the auricle under Diagnostic Code 6207 
(loss of auricle) and anatomical loss of the eye under 
Diagnostic Code 6061 (anatomical loss of both eyes) or 
Diagnostic Code 6063 (anatomical loss of one eye), as 
appropriate.  Note (3) states to take into consideration 
unretouched color photographs when evaluating under these 
criteria.  67 Fed. Reg. 49,596 (July 31, 2002), (to be 
codified at 38 C.F.R. § 4.118, Diagnostic Code 7800). 

Under the new criteria, Diagnostic Code 7801 directs that 
scars other than on the head, face, or neck that are deep or 
cause limited motion are evaluated as 10 percent disabling 
for areas exceeding 6 square inches, 20 percent disabling for 
areas exceeding 12 square inches, 30 percent disabling for 
areas exceeding 72 square inches, and 40 percent disabling 
for areas exceeding 144 square inches.  Notes following the 
rating criteria explain (1) scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of the extremities or trunk, will be rated 
separately and combined in accordance with 38 C.F.R. § 4.25, 
and (2) a deep scar is one associated with underlying soft 
tissue damage.  38 C.F.R. Part 4 (2006).

Diagnostic Code 7802 provides that scars other than head, 
face, or neck scars that are superficial and do not cause 
limited motion will be rated as 10 percent disabling for 
areas of 144 square inches or greater.  Notes following the 
rating criteria explain (1) scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of the extremities or trunk, will be rated 
separately and combined in accordance with 38 C.F.R. § 4.25, 
and (2) a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. Part 4 (2006).

Diagnostic Code 7803 notes that unstable superficial scars 
are evaluated as 10 percent disabling.  Note (1) following 
indicates that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) indicates that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
Part 4 (2006).  The next criteria, that of Diagnostic Code 
7804, provides that superficial scars that are painful on 
examination are rated as 10 percent disabling.  Note (1) 
following states that a superficial scar is one not 
associated with underlying soft tissue damage.  Note (2) 
states that in this case, a 10 percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation (See 38 C.F.R. § 4.68 of this part on the 
amputation rule).  Finally, Diagnostic Code 7805 directs that 
other scars shall be rated on the limitation of function of 
the affected part.  38 C.F.R. Part 4 (2006).

Under the old criteria, Diagnostic Code 7803 afforded a 10 
percent evaluation for a scar, regardless of measurement, 
that was superficial, poorly nourished, or characterized by 
repeated ulceration.  Diagnostic Code 7804 awarded 10 percent 
for a superficial scar that was tender and painful upon 
objective observations, regardless of measurement.  
Diagnostic Code 7805 does not differ, directing that other 
scars be evaluated on the limitation of the function of the 
part affected.  38 C.F.R. Part 4 (2001).

While the veteran was in service, it was discovered that he 
had neurofibromas on his chest, back, and right temple.  
These neurofibromas were removed after they were discovered 
and while the veteran was still on active duty.  Following 
his retirement, he submitted a claim for benefits and asked 
that the residual scars from the excisions be service-
connected.  

In conjunction with his claim, the veteran was examined in 
August 2000.  The examiner found no tenderness, adhesions, 
ulcerations, or breakdown of the skin.  There was no 
elevation or depression of scar tissue.  Additionally, edema 
and keloid formation were not observed.  The color of the 
scars was minimally different from the surrounding normal 
skin color.  None of the scars were disfiguring.  

A second examination was performed in September 2002.  The 
examination results were as follows:

Left chest wall:  There is a well-healed 
0.5 cm scar present.  No lesion was 
present.  Right temple area:  There is a 
2 mm scar present.  It looked like it was 
reddish in coloration but it was 
nontender, not elevated.  There is also a 
scar in the right mid back which measured 
0.5 cm.  It was also well-healed.  It was 
flat. No recurrence of a lesion. . . 
There was no ulceration, exfoliation, or 
crusting, no associated nervous 
manifestations.

The diagnosis given was status post removed neurofibromas of 
the chest, back, and right temple without residuals.  

In conjunction with the veteran's claim, his various private 
and VA treatment records were obtained and included in the 
claims folder for review.  They do not show treatment for any 
of the scars.  Moreover, they do not suggest or insinuate 
that any of the scars have restricted, limited, or affected 
the functioning of the surrounding body part.   

After reviewing the evidence, the Board finds that the 
correct evaluation, that of being noncompensable, has been 
previously assigned pursuant to the criteria at Diagnostic 
Code 7801, 7802, 7803, 7804, and 7805 (2001) and (2006) for 
the veteran's residual scars.  None of the scars are tender 
to the touch and all of the scars are very, very small in 
size.  None of the scars are hypersensitive, they are 
superficial, not deep, and they are not associated with 
underlying soft tissue damage.  Similarly, they are not 
adherent, and there is no sign of underlying tissue loss.  
Also, the scars do not approach the area size needed for a 
compensable evaluation.  Additionally, none of the medical 
evidence suggests or insinuates that any of the scars are 
disfiguring or that they are functionally limiting in nature.  
Hence, for the above reasons, the Board must deny the 
veteran's claim.  

In reaching the above determination, the Board considered 
whether the veteran's service-connected scars standing alone 
presents an exceptional or unusual disability picture, as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2006); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Significantly, however, no evidence has been 
presented showing factors such as a marked interference with 
employment beyond that interference contemplated in the 
assigned ratings or frequent periods of hospitalization, due 
solely to the veteran's service-connected scars of the right 
elbow as to render impractical the application of the regular 
schedular standards.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2006) are not met.


ORDER

Entitlement to a compensable evaluation for excision scars of 
multiple neurofibromas of the chest, back, and right temple, 
on appeal from an initial grant of service connection, is 
denied.


REMAND

One of the other issues now before the Board involve whether 
an increased evaluation should be assigned for a lower back 
disability.  The lower back disability has been rated 
pursuant to 38 C.F.R. Part 4, Diagnostic Code 5293 (2003). 

The record reflects that the veteran underwent VA 
examinations of the back in August 2000, September 2002, and 
again in February 2006.  The Board notes that during the 
course of the appeal, the rating criteria for disabilities of 
the spine were changed.  In the Board's opinion, the most 
recent VA medical examination report did not contain clinical 
findings addressing the new criteria.  Also, a review of that 
same examination indicates that the examiner did not 
specifically comment on any functional loss in accordance 
with DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  That is, 
a review of the examination report does not show the effects 
of the disabilities upon ordinary use, and the functional 
impairment due to pain, weakened movement, excess 
fatigability, or incoordination.  

It is therefore the opinion of the Board that the veteran 
should be afforded contemporaneous and thorough VA orthopedic 
and neurological examinations in order to determine the 
current severity of the veteran's service-connected 
disability of the lumbar segment of the spine, to include the 
effect of the disability on the veteran's functional 
capabilities.  See Littke v. Derwinski, 1 Vet. App. 90 
(1991).  The performance of such examinations would allow for 
the Board (and the VA) to properly assess, based on the newly 
gathered evidence, whether the veteran should be assigned a 
higher rating in accordance with the new rating criteria.  
[The Court has held that when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Halstead 
v. Derwinski, 3 Vet. App. 213 (1992).]  Hence, this issue 
will be remanded for the purpose of obtaining the needed 
information.

The other issue on appeal involves service connection for a 
bilateral eye disability manifested by photophobia.  The 
record indicates that the veteran has been diagnosed with 
blepharitis, subjective photophobia, and normal ocular 
health.  Although the veteran's private and VA medical 
records have been obtained in conjunction with his claim, the 
record is silent as to any physicians' opinions concerning 
the etiology of any eye disorder.

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2005).  As noted, the record reflects inconsistent and 
contrary diagnoses with repect to the veteran's eyes.  The 
Board believes that a thorough and contemporaneous medical 
examination that takes into account the records of prior 
medical treatment (the complete claims folder), along with 
the veteran's duties as a welder, so that the disability 
evaluation will be a fully informed one should be 
accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Based upon the evidentiary record in the instant case, as 
discussed above, and in light of the applicable provisions of 
the VCAA, it is the Board's opinion that such an examination 
should be afforded the veteran before the Board issues a 
determination on the merits of his claim.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO/AMC for the following 
actions:

1.  The RO/AMC should ensure compliance 
with the duty to assist, documentation 
and notification requirements set forth 
by the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a) (2006); and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Charles v. Principi, 16 Vet. App. 
370 (2002), and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In particular, the RO/AMC must inform the 
claimant:  (1) of the notification and 
duty to assist provisions of the VCAA and 
its implementing regulations, (2) about 
the information and evidence not of 
record that is necessary to substantiate 
his claim for increased evaluations; (3) 
about the information and evidence that 
VA will seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.

2.  The RO/AMC should contact the veteran 
and ask that he identify all sources of 
medical treatment received since January 
2000 for the disabilities on appeal, and 
to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified (to include any TRICARE 
records and other medical records 
possibly located at the medical facility 
at Luke Air Force Base, Phoenix, 
Arizona).  Copies of the medical records 
from all sources, including VA records, 
(not already in the claims folder) should 
then be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO/AMC 
should inform the veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 CFR § 3.159 
(2006).

3.  With respect to the veteran's 
disability of the lumbar segment of the 
spine, the veteran should undergo a VA 
examination by an orthopedist and 
neurologist in order to determine the 
nature and severity of his lower back 
disability.  The examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand and should 
review the veteran's medical history 
prior to conducting the examination.  In 
addition to x-rays, any other tests and 
studies deemed necessary should be 
accomplished at this time.

The orthopedist and neurologist should 
specifically comment on whether the 
veteran now suffers from degenerative 
joint disease of the back, as has been 
previously diagnosed, along with any 
other manifestations and symptoms 
produced by the disability.  Readings 
should be obtained concerning the 
veteran's range of motion of the lower 
back and any limitation of function of 
the parts affected by limitation of 
motion.  The examiners should also be 
asked to include the normal ranges of 
motion of the lower back.  Additionally, 
the examiners should be requested to 
determine whether the lower back exhibits 
weakened movement, excess fatigability, 
or incoordination, and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

The examiners should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.

If the neurologist and orthopedist 
determine that the veteran is now 
suffering intervertebral disc syndrome of 
the lumbar segment of the spine, as has 
been previously diagnosed, the examiners 
should discuss the total duration of any 
incapacitating episodes (number of days) 
in the past twelve (12) months, as well 
as comment on any related chronic 
orthopedic or neurological 
manifestations.  An incapacitating 
episode is defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician.  Chronic 
orthopedic and neurological 
manifestations are defined as orthopedic 
and neurological manifestations and 
symptoms resulting from intervertebral 
disc syndrome that are present 
constantly, or nearly so.  Comments 
should also be provided by both examiners 
as to whether the veteran experiences 
symptoms compatible with severe, 
recurring attacks, with intermittent 
relief or pronounced intervertebral disc 
syndrome compatible with sciatic 
neuropathy, muscle spasms, absent ankle 
jerk, or other neurological findings 
appropriate to the site of the diseased 
disc, with little intermittent relief.

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiners must reference 
the complete claims folders and any 
inconsistent past diagnoses given.

4.  After the above has been completely 
to the extent possible, the RO/AMC should 
schedule the veteran for an examination 
of his eyes by an ophthalmologist.  The 
examiner should be provided with the 
veteran's claims folder and a copy of 
this Remand and should review the 
veteran's medical history and the 
veteran's occupational history as a 
welder.  Any tests and studies deemed 
necessary should be accomplished at this 
time.

The examiner should opine whether the 
veteran now suffers from any type of 
disability(ies) of the eyes.  All 
findings should be reported in detail.  
The examiner is asked to discuss the 
etiology of any found eye disorder and 
he/she should express an opinion, 
supported by adequate medical rationale, 
as to whether it is at least as likely as 
not that any found disorder is related to 
the veteran's military service or the 
occupational duties (welder) he performed 
while in the service.  If a conclusion 
cannot be made concerning whether any 
found disorder is related to the 
veteran's military service, the examiner 
should then discuss the likely etiology 
of the found disability.

The examiner should further discuss the 
results obtained by the veteran's private 
eye care providers, who found that the 
veteran now suffers from blepharitis and 
photophobia.  If the examiner disagrees 
with the veteran's private eye care 
providers and their numerous diagnoses, 
the examiner must provide reasons and 
bases as to why he/she disagrees with 
those diagnoses.  

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  If 
these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the report.  It is 
requested that the results of the 
examination be typed and included in the 
claims folder for review.

5.  Following completion of the 
foregoing, the RO/AMC must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the reports 
do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

The RO/AMC should review the claims folder and ensure that 
the requested development has been completed to the extent 
possible.  Thereafter, it should readjudicate the claims.  If 
the benefits sought on appeal remain denied, the appellant 
and the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain evidence which may be dispositive of the appeal.  
Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2005) failure to cooperate by 
attending the requested VA examinations may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


